DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 refers to “the ethylene-propylene copolymer,” however the ethylene-propylene copolymer is disclosed as an option and not required.  Because the ethylene-propylene copolymer is not required it’s unclear what is required by claim 3. It is recommended actively requiring the ethylene-propylene copolymer before attempting to further limit the feature. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu [JP2011-116933, machine translation provided and cited to] in view of Takeuchi et al. [US2011/0230608, “Takeuchi”]. 
Shimizu discloses a joining material (resin composition) for laser welding, the joining material comprising: a polymer matrix (polypropylene resin a) comprising a polypropylene resin having a melt index of 80 g/10 min or more to 95 g/10 min or less as measured at a temperature of 230°C and a load of 2.16 kg (paragraphs 0022, 0024, 0026); and a needle-shaped inorganic filler (filler d, whisker like fillers, rod or fiber shaped filler; paragraph 0041-42).  Shimizu discloses some of the particle shapes have an aspect ratio of 4 or more, the broad open range includes the claimed range but is not limited to the narrower range claimed. 
Takeuchi discloses a polymer composition including a filler similar to Shimizu. Takeuchi discloses a narrower aspect ratio range of 5 to 50 (paragraphs 0030-31), which includes the entire claimed range and is evidence that the entire claimed range would have been obvious one of ordinary skill.  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the composition of Shimizu to use a filler with an aspect ratio within the range of 5-50 as taught by Takeuchi in order to improve the rigidity and impact strength of the composition. 
With respect to claim 2, Shimizu discloses propylene homopolymer, an ethylene-propylene copolymer, a copolymer of propylene and an olefin-based monomer having 4 
With respect to claim 3, Shimizu discloses a content of an ethylene repeating unit of the ethylene-propylene copolymer is 3 wt% or more to 10 wt% or less (paragraph 0027). 
With respect to claim 4, Shimizu discloses needle-shaped inorganic filler is present in an amount of 5 parts or more by weight to 30 parts or less by weight based on 100 parts by weight of the joining material (paragraph 0044). 
With respect to claim 5, Shimizu discloses the polymer matrix further comprises a thermoplastic elastomer (paragraph 0045). 
With respect to claim 6, Shimizu discloses the thermoplastic elastomer has a melt index of 0.5 g/10 min or more to 10 g/10 min or less as measured at a temperature of 190°C and a load of 2.16 kg (paragraph 0048). 
With respect to claim 7, Shimizu discloses wherein the thermoplastic elastomer comprises a block copolymer of ethylene and an u-olefin having 4 to 30 carbon atoms (paragraph 0045). 
With respect to claim 8, Shimizu discloses a molar ratio of the ethylene to the u-olefin is 6:4 to 7:3 (paragraph 0045). 
With respect to claim 9, Shimizu discloses the thermoplastic elastomer is present in an amount of 5 parts or more by weight to 30 parts or less by weight based on 100 parts by weight of the joining material (paragraph 0049). 
With respect to claim 10, Shimizu discloses a thickness of 0.5 mm or more to 5 mm or less (paragraph 0071).

With respect to claim 12, applicant is referred to the discussion of claim 1 above for the discussion of the combination of Shimizu and Takeuchi teaching of the composition. Additionally, Shimizu discloses laminating the joining material and at least a part of a material to be joined (paragraph 0065); irradiating a region where the joining material and the material to be joined are laminated with a laser to form a welding region, 4Application No.: Not Yet AssignedDocket No.: 29137.03143.US00 wherein the laser passes through the joining material toward a surface of the material to be joined (paragraph 0065). 
With respect to claim 13, Shimizu discloses a total line energy the laser is 1.5 J/mm or more to 3 J/mm or less, wherein the total line energy is defined by the Equation 1: [Equation 1] Etot = P/v x the number of repetitions, and wherein in Equation 1, Etot is the total line energy (J/mm), P is a laser power (W), and v is a laser irradiation rate (mm/s) (paragraph 0072). 
With respect to claim 14, applicant is referred to the discussion of claim 12 above, the resulting product has all the structure required by claim 14. 
With respect to claim 15, Shimizu discloses the needle-shaped inorganic filler is magnesium oxysulfate-based particles (paragraph 0041). 
With respect to claim 16, Shimizu discloses a-olefin having 4 to 30 carbon atoms comprises at least one a-olefin of 1-butene, 1-hexene (paragraph 0045). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 11, 2021